United States Court of Appeals
                                                             Fifth Circuit
                                                          F I L E D
                 UNITED STATES COURT OF APPEALS             July 25, 2005
                          FIFTH CIRCUIT
                                                      Charles R. Fulbruge III
                                                              Clerk
                          No. 04-10728


                       FIROOZEH H. BUTLER,

                                                         Plaintiff,

  GARY WILLIAMS PARENTI FINNEY LEWIS McMANUS WATSON & SPERANDO,
                              P.L.,

                                                         Appellant,

                             versus

MBNA TECHNOLOGY INC., formerly known as MBNA Hallmark Information
                         Services, Inc.,

                                              Defendant-Appellee.


          Appeal from the United States District Court
                for the Northern District of Texas
                          (3:02-CV-1715)



Before KING, Chief Judge, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

     Gary, Williams, Parenti, Finney, Lewis, McManus, Watson &

Sperando, P.L. (the Gary Firm) challenges the $265,205.07 award to

MBNA Technology, Inc., for attorney’s fees.

     The Gary Firm filed this action for Firoozeh Butler, a woman

of Iranian descent, against MBNA, presenting nine claims for

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
employment discrimination under federal and Texas law.    MBNA was

awarded summary judgment on all but two claims - hostile work

environment and retaliation, under Title VII and 42 U.S.C. § 1981.

     During a jury trial, the § 1981 claims were dismissed for

failure to state a claim, and MBNA was granted judgment as a matter

of law on the hostile work environment and retaliation claims

premised on poor performance evaluations.    Accordingly, only the

retaliation claim based on Butler’s reclassification was submitted

to the jury; it found for MBNA.

     Our court upheld the judgment as a matter of law and held the

jury verdict was supported by substantial evidence; therefore, the

judgment was affirmed.     Butler v. MBNA Tech., Inc., 2004 WL
2244203, at *5 (5th Cir. 24 Sept. 2004) (unpublished), cert.

denied, 125 S. Ct. 1737 (2005).

     MBNA moved in district court for costs and, except for the one

claim submitted to the jury, sought attorney’s fees incurred from

the end of discovery through trial ($268,860.15).   (The Gary Firm

does not contest the costs award.)    The district court found the

attorney’s hourly rates reasonable; denied the fee request for

defending against Butler’s hostile work environment claim; and

instructed MBNA to reduce its fee request in the light of that

disallowed claim.

     MBNA submitted a supplemental request for $236,218.65 (the

previous request, less the calculated amount for the disallowed


                                  2
claim) and $28,986.42 (additional fees incurred for its costs and

fees motion).       MBNA’s supplemental request was supported by time

records showing the reductions for the disallowed claim and by

affidavits     of   the   billing    attorneys.         The   Gary    Firm   filed

objections, claiming, inter alia:              MBNA’s fee request was not

supported by adequate documentation; and the rates applied to hours

billed were not reasonable.

       After   reviewing    the    supplemental    request      and   supporting

material, as well as the Gary Firm’s objections, the district court

overruled the objections and awarded fees of $265,205.07 (the

reduced amount of $236,218.65 and the $28,986.42 for the costs and

fees motion).       The district court found:            MBNA had reasonably

expended 713.2 hours on claims for which fees were allowed; and the

applied hourly rates, between $261 to $355, were reasonable, as

previously found.

       We review the district court’s award of attorney’s fees for

abuse of discretion; its factual findings, for clear error.                    See

Gold, Weems, Bruser, Sues & Rundell v. Metal Sales Mfg. Corp., 236
F.3d 214, 219 (5th Cir. 2000); Watkins v. Fordice, 7 F.3d 453, 457

(5th   Cir.    1993).      Based    on   our   review    of   the    record,   and

essentially for the reasons stated in the district court’s 1 March

and 10 May 2004      Memorandum Opinions and Orders, we conclude that

the district court neither abused its discretion nor clearly erred

in its attorney’s-fees award to MBNA.


                                         3
    AFFIRMED




4